Judgment, Supreme Court, New York County (William A. Wetzel, J), rendered April 11, 2005, convicting defendant, after a jury trial, of burglary in the second degree, criminal contempt in the first degree (three counts), criminal contempt in the second degree (15 counts) and aggravated harassment in the second degree (13 counts), and sentencing him to a term of five years, consecutive to two consecutive terms of U/s to 4 years, and concurrent with an additional term of lVs to 4 years and 28 concurrent terms of one year, unanimously affirmed.
Since defendant failed to raise specific objections to the court’s supplemental jury instructions on the grounds he now raises on appeal, his current claims are unpreserved (see People v Whalen, 59 NY2d 273, 280 [1983]), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the supplemental instructions were meaningful and conveyed the appropriate legal standards. The court properly explained the elements of burglary and explained that unlawful entry into the premises and intent to commit a crime within the premises were separate elements of the offense (see People v Lewis, 5 NY3d 546, 551 [2005]). The court also properly instructed the jury that the second element of the burglary charge, an intent to commit a crime in the dwelling, could be satisfied by proof that the defendant intended to violate the provision of the order of protection requiring that he stay away from the person named therein. Concur—Mazzarelli, J.P., Saxe, Sullivan, McGuire and Kavanagh, JJ.